Mr. PRESIDING JUSTICE TRAPP specially concurring: I concur in the result, but for different or additional reasons. The trial court concluded that by reason of the provisions of Ill. Rev. Stat. 1969, ch. 122, par. 32 — 2.6, the charter power of the Board to fill a vacancy by appointment until the next annual election was eliminated, and that the only statutory means for fitting such vacancy was by election. Consideration of the statutory scheme of the School Code demonstrates that the exercise of the appointive power under the special charter is neither incompatible or in conflict with the provision at issue for election to fill a vacancy. Art. 32 of the School Code (Ill. Rev. Stat. 1969, ch. 122, par. 32, et seq.), was designed to permit election of a board of education where the special charter for the district had provided for the election of members by a city council. Art. 32, in some specific instances and generally otherwise, is compatible with the scheme provided in Art. 10 of the School Code (Ill. Rev. Stat. 1969, ch. 122, par. 10.1 et seq.), which provides for the election of members of school boards in non-charter districts. It is noted that par. 32 — 1.5 provides specifically that members of the board of education are to be elected in the manner provided in Art. 10, and that such speciál charter board with elected members shall be organized as provided in Ill. Rev. Stat. 1969, ch. 122, par. 10 — 15. Art. 10 of the School Code itself retains provision for the fitting of a vacancy through appointment by the board members of a member to serve until the next annual election. (Ill. Rev. Stat. 1969, ch. 122, par. 10 — 10.) Such section further provides that upon failure of the board to appoint, there shall be a special election to fill the vacancy for the unexpired term. Such statutory scheme contemplates appointment until the next annual election or election to fill the unexpired term as alternatives or options. The recognition of the appointive power of this Board under the provisions of the special charter is consistent and compatible with the statutory scheme provided in the School Code for filling a vacancy under the general school law. The language of Par. 32 — 2.6 is permissive rather than mandatory in saying that the board of education may declare a vacancy and provide for a special election to fill the vacancy for the unexpired term. Rather than excluding appointment until the next annual election, such provision for election to fill the unexpired term supplements the charter provision in retaining the option to elect to fill the unexpired term rather than to appoint to the next annual election. This construction makes it unnecessary to distinguish the word “disqualification” from the words death, resignation or removal from the district which are, in themselves, a form of disqualification.